Citation Nr: 0410779	
Decision Date: 04/26/04    Archive Date: 05/06/04	

DOCKET NO.  03-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated at 20 percent.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefits sought on appeal.  The 
veteran, who had active service from June 1967 to June 1969, 
appealed that decision to the BVA, and the case was referred to 
the Board for appellate review.

The veteran had previously appointed a private attorney as his 
representative, specifically R. Edward Bates.  Effective July 28, 
2003, the VA has revoked that attorney's authority to represent VA 
claimants.  The veteran was notified of this situation by way of a 
letter from the Board dated in February 2004 and informed of 
alternative choices of representation.  The letter requested the 
veteran or a new representative respond within 30 days of the date 
of the letter, otherwise the Board would proceed with review of 
his appeal.  More than 30 days has elapsed, and as of the date of 
this decision the veteran or a new representative had not 
responded to the Board's February 2004 letter.  As such, the Board 
will proceed with appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.  

2.  The veteran's currently diagnosed hepatitis C is not shown to 
be causally or etiologically related to service.

3.  The veteran's diabetes mellitus does not requires insulin, a 
restricted diet and regulation of activities

4.  The veteran is currently performing substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  The criteria for an initial evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2003).

3.  The requirements for a total evaluation based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.1-4.19 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under the 
laws administered by the VA.  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant and 
his representative of information and evidence needed to 
substantiate a claim.  Collectively, the October 2002 rating 
decision and the Statement of the Case issued in connection with 
this appeal have notified the veteran of the evidence considered, 
the pertinent laws and regulations and the reasons his claims were 
denied.  In addition, a letter to the veteran and his 
representative dated in August 2002 have specifically notified the 
veteran of the provisions of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits sought 
and whether or not he or the VA bears the burden of producing or 
obtaining that evidence or information.  

With respect to the VCAA notice letter to the veteran, the United 
States Court of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that 
the VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  The RO did so in this case.  As 
indicated above the notice letter was dated in August 2002 and the 
RO's decision was dated in October 2002.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board does acknowledge that the VCAA letter provided to the 
veteran and his representative in August 2002 pertain to the 
veteran's claims for service connection and total evaluation based 
on individual unemployability due to service-connected 
disabilities, and did not specifically address the claim for an 
increased evaluation for diabetes mellitus that arose after the 
October 2002 rating decision granted service connection for that 
disability and the veteran expressed disagreement with the initial 
evaluation assigned.  However, it does not appear that any further 
notice to the veteran is required.  In this regard, a General 
Counsel opinion, VAOPGCPREC 8-2003, specifically held that:  "If, 
in response to notice of its decision on a claim for which VA has 
already given the § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue [in this case a claim for a 
higher evaluation after the grant of service connection], § 105(d) 
requires VA to take proper action and issue a statement of the 
case if the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  The Board is 
bound by 'the precedent opinions of the chief legal officer of the 
Department" 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, the 
Board notes that the veteran's service medical records were 
previously obtained and are associated with the claims file and 
the veteran has been afforded VA examinations in connection with 
his current appeal.  Also, in a statement from the veteran's 
representative dated in August 2002, it was reported that all of 
the veteran's medical treatment was provided at VA Medical Centers 
and that the veteran had received no treatment from private 
physicians.  The RO requested those medical records and obtained 
all available records.  The veteran and his representative have 
not indicated that there is any additional evidence that needs to 
be obtained in order to fairly decide the veteran's claims.  
Therefore, the Board finds that all relevant evidence has been 
obtained.  Simply put, the record is complete.  Accordingly, the 
case is ready for appellate review.  

One last matter pertaining to the VCAA, the Board notes that in 
the VA Form 9 (Appeal to Board of Veterans' Appeals) dated in 
February 2003 submitted by the veteran's former representative, it 
was asserted that the RO had failed to comply with the VCAA in the 
adjudication of the veteran's claims.  However, the Board would 
observe that the veteran's former representative related no 
specific VCAA violation committed by the RO.  The VCAA requires 
the RO to notify the veteran of the VCAA and the division 
responsibilities between the VA and the veteran in obtaining that 
evidence, and this was accomplished by means of an August 2002 
letter to the veteran and his representative, the rating decision 
on appeal and the Statement of the Case.  The VCAA also requires 
the RO to assist in obtaining evidence, and the Board would 
observe that the RO obtained the relevant evidence identified by 
the veteran's representative in his August 2002 letter and 
afforded the veteran current VA examinations.  Thus, it appears 
that the notice and assistance requirements of the VCAA have been 
accomplished, and absent more specific contentions as to the VCAA 
violations alleged, the Board is unable to more specifically 
address the representative's contentions that there was a 
violation of the VCAA committed by the RO.  Accordingly, the Board 
will proceed with the merits of the veteran's claims.


Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hepatitis.  

Reports of VA examinations performed in September 1969 and April 
1974 contain no evidence of complaints, treatment or diagnosis of 
hepatitis.  

A VA hospital summary pertaining to a hospitalization of the 
veteran between September 1976 and January 1977 contains no 
evidence of complaints, treatment or diagnosis of hepatitis.  The 
diagnoses following the hospitalization were toxic encephalopathy 
with quadriparesis and contracture secondary to drug overdose, 
iron deficiency anemia, hiatal hernia, drug addiction, chronic 
alcoholism, periodontitis and partial absence of teeth.  

Reports of VA examinations performed in March 1984, July 1991, 
February 1993 and September 1998, as well as outpatient VA and 
private medical records dated in that time frame, contain no 
evidence of complaints, treatment or diagnosis of hepatitis.  

A VA outpatient treatment record dated in August 1998 shows the 
veteran had a history of hepatitis B and C.  The medical history 
recorded indicated that the diagnosis of hepatitis B and C was 
made in 1995.  

A March 2000 statement from John Kelsey, M.D., noted that the 
veteran had fatigue associated with hepatitis C and low hepatic 
function.  Dr. Kelsey indicated that if the veteran received a 
blood transfusion in Vietnam during 1968 he would have contracted 
hepatitis C at that time.  

A VA Form 21-4138 from the veteran dated in June 2002 shows the 
veteran filed a claim for service connection for diabetes as a 
result of exposure to Agent Orange during his tour of Vietnam.  
The veteran also related that his hepatitis C was due to the 
natural biohazards such as leeches and animal excrement in rice 
paddies he was exposed to while in Vietnam.  The veteran reported 
that he had been diagnosed with hepatitis C approximately 4 to 5 
years earlier.  He also reported that he had not received any non-
VA treatment for either condition.  

A VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) dated in June 2002 shows 
the veteran had been employed between 1982 and 2002 with the 
United States Postal Service.  

An August 2002 statement from the veteran's representative advised 
that all of the veteran's medical treatment had been provided by 
the Hines and West Side VA Medical Centers.  

A VA Form 21-4192 (Request for Employment Information in 
Connection with Claim for Disability Benefits) dated in September 
2002 shows the veteran began employment with the United States 
Postal Service in October 1982 and that he was still employed with 
that organization.  It was noted that the veteran received 
retirement, sick leave and vacation benefits and that those 
benefits would cease when his employment ended.

A report of a VA psychiatric examination performed in September 
2002 shows that following the examination the examiner indicated 
that the veteran had PTSD and was able to work as evidenced by the 
fact that he was working full time for the United States Postal 
Service.  

A report of a VA muscles examination shows that following the 
examination the examiner offered an opinion that the veteran could 
not perform work requiring heavy lifting more than 20 pounds, but 
he could perform desk-type work, so he was not unemployable.  

A report of a VA examination performed in September 2002 shows the 
veteran had been diagnosed as having noninsulin-dependent diabetes 
mellitus in 2002 and chronic hepatitis in the 1990's.  On review 
of systems it was indicated that the veteran had never been 
hospitalized for diabetes and that he had no numbness, tingling or 
nonhealing sores or ulcers and had never been told by his eye 
doctor that he had diabetic changes or retinopathy.  Regarding 
risk factors for hepatitis C, the examiner noted that the veteran 
had been injured while in Vietnam in January 1968 by shrapnel and 
required, according to the claims file, debridement of the wounds 
under local anesthesia.  No blood transfusions were noted.  It was 
further noted that the veteran did use intravenous drugs after 
Vietnam and did begin using cocaine nasally and smoked while in 
Vietnam.  He has had no tattoos and was sexually active prior to 
and during Vietnam.  Physical examination was essentially 
unremarkable.  Following the examination, the impressions were 
substance (IV drug) abuse, type II diabetes mellitus with no 
activity restrictions and hepatitis C.  The examiner offered an 
opinion that, since there were no substantiated risk factors in 
the military service and no evidence of blood transfusions, it was 
not at least as likely as not that the hepatitis was due to 
service.  The examiner indicated that it was more likely than not 
that the cause of the hepatitis was the veteran's past IV drug 
use.  An opinion was also offered that the diagnostic impressions 
reported following the examination did not make the veteran 
unemployable.

VA outpatient treatment records dated between April 2001 and 
September 2002 show the veteran was being followed for hepatitis 
and diabetes mellitus.  These records contained no reference to 
hospitalizations for treatment of diabetes or episodes of 
ketoacidosis or hypoglycemic reactions or complications associated 
with the diabetes.  A record dated in May 2002 reflects that in 
April 2002 the veteran was seen for an ulcer of his right ankle 
and following evaluation, the ulcer was thought to be due to 
venous insufficiency/stasis.  

A rating decision dated in October 2002 shows that service 
connection had been established for post-traumatic stress 
disorder, evaluated as 50 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling, shell fragment wound of the 
left thigh with retained foreign bodies, evaluated as 10 percent 
disabling; a tender scar of the right thigh, evaluated as 10 
percent disabling; a shell fragment wound of the right thigh with 
retained foreign bodies, evaluated as 10 percent disabling; and 
for dermatophytosis of the feet, currently evaluated as 
noncompensably disabling, for a combined schedular evaluation of 
70 percent.  

A Statement from the veteran received in May 2003 relates that "I 
was off at the Post Office because of illness.  I was off 100 
days."


Law and Analysis

The veteran essentially contends that he contracted hepatitis 
while serving in Vietnam as a result of natural biohazards he was 
exposed to while in Vietnam such as leeches and animal excrement 
in rice paddies.  The veteran also contends, in essence, that the 
current evaluation assigned for his diabetes mellitus does not 
accurately reflect the severity of that disability and that he 
should be entitled to a higher initial evaluation.  Lastly, the 
veteran contends that his service-connected disabilities combine 
to render him unable to obtain or maintain substantially gainful 
employment.

I.  Hepatitis

Service connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted, in the line of 
duty in the active military, naval or air service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for a disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally 
to prove service connection, the record must contain (1) medical 
evidence of a current disability, medical evidence, or in certain 
circumstances, lay testimony, of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Based on the evidence before the Board, the Board finds that 
service connection for hepatitis C is not warranted.  While the 
evidence clearly shows the veteran has been diagnosed as having 
hepatitis, the evidence fails to demonstrate an inservice 
occurrence of hepatitis or any risk factor for hepatitis, or 
evidence of a nexus between the current disability and an 
inservice disease or injury.  

In this regard, the Board notes that a March 2000 statement from 
Dr. Kelsey noted that the veteran had been diagnosed with 
hepatitis C and commented that if the veteran had received a blood 
transfusion in Vietnam in 1968, he would have contracted hepatitis 
C at that time.  However, a subsequent VA examination performed in 
September 2002 included a review of the medical evidence contained 
in the veteran's claims file and following this review it was 
indicated that it was "not at least as likely as not" that the 
hepatitis is due to service.  The examiner specifically stated 
that the veteran's service medical records did not show that the 
he had a transfusion during service, or any other risk factor for 
hepatitis during service, and that was more likely than not that 
the cause of the hepatitis is past IV drug abuse.  

Therefore, in the absence of evidence which demonstrates an 
inservice occurrence, and more importantly, medical evidence of a 
nexus between the veteran's current diagnosis of hepatitis and 
some event in service, the Board concludes that service connection 
for hepatitis is not warranted.  Accordingly, service connection 
for hepatitis is denied because it is not shown to be causally or 
etiologically related to service.

II.  Diabetes Mellitus

Disability evaluations are determined by evaluating the extent to 
which the veteran's service-connected disability adversely affects 
his ability to function under ordinary conditions of life, 
including employment, by comparing the symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  38 
U.S.C.A. §§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that evaluation.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Board notes that as the veteran is appealing the initial 
assignment of a disability rating, the severity of the disability 
is to be considered during the entire period from the initial 
assignment of the evaluation to the present time.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
A 20 percent evaluation contemplates that the veteran's diabetes 
requires insulin and a restricted diet, or oral hypoglycemic agent 
and a restricted diet.  The next higher 40 percent evaluation 
contemplates that the veteran's diabetes requires insulin, a 
restricted diet and regulation of activities.  

Based on this criteria, it is apparent that the veteran does not 
meet the criteria for the next higher 40 percent evaluation for 
his diabetes.  The most recent VA examination discloses that the 
veteran's diabetes does not require insulin since his diabetes was 
described as noninsulin-dependent diabetes mellitus.  While 
outpatient treatment records show that the veteran has seen a 
dietician in connection with his diabetes, there was no indication 
from the record that the veteran has any regulation of his 
activities as a result of his diabetes.  Indeed, the examiner who 
performed the September 2002 examination specifically indicated 
that there was no activity restrictions as a result of the 
veteran's diabetes mellitus.  

Therefore, the Board finds that the veteran does not meet the 
schedular criteria for the next higher evaluation for his diabetes 
and that his disability more nearly approximates the criteria for 
the currently assigned 20 percent evaluation.  Accordingly, a 
higher evaluation for the veteran's diabetes mellitus is not 
warranted.

In reaching this decision, the Board has considered the potential 
application of various provisions of Title 38, Code of Federal 
Regulations, whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  However, there has been no assertion or 
showing that the veteran's diabetes mellitus has caused marked 
interference with employment, necessitated frequent periods of 
hospitalization or otherwise renders impractical the application 
of the regular schedular standard.  In this regard, the veteran is 
employed full time and has not required any hospital treatment of 
his diabetes.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

III.  Total Evaluation Based on Individual Unemployability

In order to warrant a total evaluation based on individual 
unemployability due to service-connected disabilities, the 
evidence must demonstrate that the veteran is unable to obtain or 
maintain substantially gainful employment as a result of service-
connected disabilities.  "Total disability will be considered to 
exist where there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  "Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a result 
of service-connected disabilities . . . ."  38 C.F.R. § 4.16(a).  

Unfortunately for the veteran's claim, he is employed full time.  
The veteran has repeatedly told VA examiners that he is employed 
and a statement from his employer, the United States Postal 
Service, indicates that the veteran has been continuously employed 
with that agency since October 1982.  And while a recent statement 
from the veteran indicates that he was off approximately 100 days 
because of his illness, the fact remains that the veteran 
continues to be gainfully employed and as such, has not shown that 
he is unemployable as a result of his service-connected 
disabilities.  Accordingly, a total evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.



ORDER

Service connection for hepatitis C is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



